DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-3 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-3 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) to generate printing image data; and a printing control unit configured to cause the printing unit to print the printing image data on the fabric, wherein the pattern extracting unit compares each of a plurality of divided pieces of first image data obtained by dividing the first image data in at least one of a vertical direction and a horizontal direction with the second image data, to extract, from the second image data, a partial pattern region corresponding to a partial pattern represented by the divided first image data, and the printing image generation unit arranges each of a plurality of divided pieces of third image data obtained by dividing the third image data in at least one of the vertical direction and the horizontal direction, in accordance with the partial pattern region extracted, to generate the printing image data.. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is Arikita (US 2004/0239705) which teaches a print object spread on a print bed is photographed with imaging means, image data taken by the imaging means is compared to image data of a part of specified image data inputted in advance in a memory of a controller which corresponds to reference point to calculate the positional deviation between the fabric spread on the bed and the specified pattern data stored in the memory, the specified pattern data stored in the memory is corrected with an image synthesis section on the basis of the calculation, and a printer head is driven on the basis of a print pattern agreed with the image data taken by the imaging means. However, Arikita fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 
 The other closest prior art is Ishikawa (US 2017/0001432) which teaches an image processing apparatus has: a generating unit configured to generate inspection target image data on the basis of read image data; a setting unit configured to set inspection target areas from the inspection target image data; and an extracting unit configured to extract a unique portion by applying a predetermined process to the set inspection target areas. The setting unit sets the inspection target areas so as to make the ratio of inspection target areas to the entire image area of the inspection target image data in a predetermined direction larger than the ratio of inspection target areas to the entire image area in a direction intersecting with the predetermined direction. However, Ishikawa fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675